Citation Nr: 0704234	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to more than 12 months of Chapter 30 education 
benefits.

Entitlement to a partial refund of Chapter 30 contributions. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 2003.  
He also has over eight years of inactive duty in the 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Buffalo, New York, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in September 2005.  He did not appear for 
this hearing, and he has not requested that the hearing be 
rescheduled.  Therefore, the Board will proceed with 
adjudication of his appeal. 


FINDINGS OF FACT

1.  The veteran completed 36 months of entitlement to Chapter 
1606 educational assistance benefits in April 1993.  

2.  No one is entitled to more than 48 months of VA 
educational assistance benefits under a combination of 
Chapter 1606 and Chapter 30.  

3.  There are no provisions for a refund of Chapter 30 
educational assistance contributions. 


CONCLUSIONS OF LAW

1.  The veteran has no legal entitlement to more than 12 
months of educational assistance benefits under Chapter 30, 
Title 38, United States Code.  38 U.S.C.A. §§ 3013, 3695 
(West 2002); 38 C.F.R. §§ 21.1032, 21.4020, 21.7072 (2006). 

2.  The veteran has no legal entitlement to a partial refund 
of his contributions to the educational assistance program 
outlined in Chapter 30, Title 38, United States Code.  38 
U.S.C.A. § 3011(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Simms v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding 
that the VCAA applied only to the award of benefits under 
Chapter 51 of 38 U.S.C.A.; Barger v. Principi, 16 Vet. App. 
132, 138 (2002) ("the notice and duty to assist provisions of 
the [VCAA]...are relevant to a different Chapter of Title 38 
and do not apply to this appeal").

In addition, as will be explained below, the law, and not the 
evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not the factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.

Further, VA educational programs have their own provisions 
that address notification and assistance.  For example, under 
38 C.F.R. § 21.1031(b) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)." 

The veteran contends that he is entitled to more than 48 
months of combined educational assistance from VA.  He argues 
that the 36 months of Chapter 1606 benefits he received due 
to his service in the reserves should have no bearing on his 
eligibility for 36 months of assistance for the Chapter 30 
benefits he earned for active service.  He believes that the 
regulations limiting education benefits to 48 months are 
vague and not in keeping with the spirit of the law.  In 
addition, the veteran notes that he paid the full $1,200 into 
the Chapter 30 program while he was on active duty, and that 
he also made the maximum $600 payment into the buy up program 
to entitle him to full benefits.  The veteran contends that 
if VA is only able to award him 12 additional months of 
Chapter 30 benefits instead of the full 36 months of 
eligibility he believes he is entitled to receive, which he 
notes would amount to only one third of the benefits of other 
Chapter 30 recipients, then two thirds of his payments should 
be refunded to him.  

The facts in this case are not in dispute.  After completing 
a term of enlistment in the Reserves, the veteran qualified 
to receive Chapter 1606 education benefits.  He began to use 
his benefits in March 1989.  He completed his benefits in 
April 1993, at which time he had used all 36 months of 
eligibility under this program.  

The veteran entered active duty in April 1996 and was 
discharged in July 2003.  Upon entry into active service, the 
veteran elected to participate in and contribute to the 
Chapter 30 education program, which is required to be 
basically eligible for Chapter 30 benefits.  The veteran had 
the full $1,200 deducted from his pay.  He also elected to 
participate in the optional buy up program, which cost him an 
additional $600.  

The veteran submitted his claim for Chapter 30 benefits in 
July 2003.  He was found to be basically eligible for these 
benefits, and he received a Certificate of Eligibility in 
September 2003 which informed him that he was entitled to 36 
months of education benefits.  However, a March 2004 computer 
audit noted that the veteran had previously used the 36 
months of Chapter 1606 benefits.  The veteran was then 
informed that he was entitled to only 12 additional months of 
Chapter 30 education benefits.  He disagreed with this 
decision, and the current appeal ensued.  

The evidence shows that the veteran is basically eligible to 
receive Chapter 30 education benefits, and that he was 
previously eligible to receive Chapter 1606 benefits.  An 
individual may establish eligibility for Chapter 30 
educational assistance benefits based on a combination of 
active duty in the Armed Forces, together with service in the 
Selected Reserve.  38 U.S.C.A. §§ 3011, 3012 (West 2002).  
Regulations provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to Chapter 1606, Title 10, United States Code.  38 C.F.R. § 
21.7540(a) (2006).

Under VA laws and regulations pertaining to educational 
assistance under Chapter 30, Title 38, United States Code 
each individual entitled to basic educational assistance is 
entitled to 36 months of educational assistance benefits.  38 
U.S.C.A. § 3013(a)(1); 38 C.F.R. § 21.7072.

However, a person is limited in the total amount of VA 
educational benefits they may receive under two or more VA 
education programs.  Specifically, the aggregate period for 
which any person may receive assistance under 38 U.S.C. 
Chapters 30, 32, 34, 35 and 36 and the former Chapter 33 as 
well as 38 U.S.C. § 107 and 1606 may not exceed 48 months or 
the part-time equivalent.  38 U.S.C.A. § 3695(a) (West 2002); 
38 C.F.R. § 21.4020 (a) (4) (2003).  

The evidence of record shows that the veteran has received 
educational benefits under Chapters 1606 for 36 months, which 
is a fact the veteran has not disputed.  Further, the 
evidence shows that he has been awarded an additional 12 
months of benefits under Chapter 30.  When combined, the 
veteran has been given 48 months of educational benefits 
between the two programs, which is the maximum amount allowed 
by law.  This law does not provide for any exceptions to the 
rule.  

The Board notes the veteran's contentions that the VA 
regulation regarding the 48 month limitation is vague and 
unfair.  However, this limitation was not authored by VA, but 
by Congress.  The law as written by Congress specifically 
prohibits more than 48 months of educational assistance under 
a combination of Chapter 1606 and Chapter 30.  See 38 
U.S.C.A. § 3695(a).  The VA is bound by this law.  

The Board is cognizant that the veteran may have been 
misinformed by various personnel, including VA, regarding his 
eligibility status, and that the initial eligibility 
certificate received from VA stated that he was entitled to 
36 months of Chapter 30 benefits.  However, that fact alone 
is insufficient to confer additional eligibility under 
Chapter 30.  In this regard, the Court has held that the 
remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

The Board is also cognizant that, during service, the veteran 
paid $100.00 monthly to participate in the Chapter 30 
program.  The veteran contends that he should receive a 
partial refund of his payments in proportion to the Chapter 
30 benefits he is entitled to receive.  The Board notes that 
applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual. 38 U.S.C.A. § 3011(b) 
(West 2002); OPM v. Richmond, 496 U.S. 414, 424 (1990) 
(holding that the payments of money from the Federal Treasury 
are limited to those authorized by statute).  

VA does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to return 
that money.  Instead, each specific branch of the Armed 
Forces is responsible for the restoration of funds.  While 
the Board sympathizes with the veteran, it has no legal 
authority to refund the veteran's contributions.  Rather, the 
Board points out that it might be more appropriate for the 
veteran to address his dispute directly to his service 
department, an entity separate from the VA, and to request a 
refund therefrom. 

The law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
more than 12 months of educational assistance under Chapter 
30, Title 38, is not established. 


ORDER

Entitlement to more than 12 months of Chapter 30 education 
benefits is denied. 

Entitlement to a partial refund of Chapter 30 contributions 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


